Citation Nr: 0815538	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  02-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to July 
1948, including combat service in World War II.  The veteran 
died in September 2001, and the appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1310.  The appellant perfected a 
timely appeal of this determination.

In an October 2005 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.

The appellant had previously been represented in this matter 
by Disabled American Veterans.  However, in January 2006, the 
appellant appointed Robert V. Chisholm, Esq. to be her 
representative.

In August 2007, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand this 
appeal to the Board.

In September 2007, the appellant's representative, on the 
appellant's behalf, submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2007).



FINDINGS OF FACT

1.  The veteran died in September 2001 at the age of 77.  
According to his Certificate of Death, the immediate cause of 
death was congestive heart failure, due to (or as a 
consequence of) aortic stenosis, due to (or as a consequence 
of) ischemic heart disease.  Another condition identified as 
significant in contributing to the veteran's death was end 
stage renal disease.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling.

3.  Giving the appellant the benefit of the doubt, competent 
medical evidence has shown that the veteran's service-
connected PTSD contributed materially and substantially to 
cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the appellant in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(2007).

Analysis

Private medical records indicate that the veteran began 
seeking treatment for cardiac abnormalities in 1990.  The 
veteran died in September 2001 at the age of 77.  According 
to his Certificate of Death, the immediate cause of death was 
congestive heart failure, due to (or as a consequence of) 
aortic stenosis, due to (or as a consequence of) ischemic 
heart disease.  Another condition identified as significant 
in contributing to the veteran's death was end stage renal 
disease.

At the time of the veteran's death, service connection was in 
effect for PTSD, rated as 70 percent disabling.  The veteran 
had been rated for PTSD at 50 percent from December 3, 1987 
to November 1, 1995; and from November 2, 1995 to the date of 
his death, he was rated at 70 percent for that disability.

In seeking entitlement to service connection for the cause of 
the veteran's death, the appellant claims that the veteran's 
service-connected PTSD contributed materially and 
substantially to the heart disease that was the immediate 
cause of his death.

In a November 2002 statement, the veteran's private doctor 
(P.G.M., M.D.) stated: "In my opinion, it is very possible 
that [the veteran's] post traumatic stress disorder 
aggravated or accelerated his cardiac problems that led to 
his death....[I]t is very possible that hypertension, which 
[may have led to his subsequent cardiac problems and] may 
have been aggravated by PTSD, indirectly...led to his death."

In a September 2004 VA medical opinion, a VA cardiologist 
(G.C., M.D.) stated: "The review of literature does suggest 
that PTSD may cause some physiological derangements that may 
aggravate or contribute to worsening of hypertension [HTN].  
However, my opinion is that this has not been conclusively 
established as a cause of HTN.  In my opinion [the] veteran's 
hypertension is less likely as not (less than 50/50 
probability) caused by or as a result of his PTSD."

In a February 2007 medical opinion, an independent medical 
examiner (R.S.F., M.D.) reviewed the veteran's entire claims 
file and stated: "As a direct result of his post traumatic 
stress disorder [the veteran] was under chronic tension, 
anxiety and stress....Stress and...hormonal changes result in 
less oxygen delivered to the heart and thus the development 
of a heart attack by placing excessive demands on the heart 
itself over time....[The Normative Aging Study published in 
January 2007] concluded that there was a direct association 
with the degree of PTSD and coronary heart disease, even in 
the presence of major depression and after controlling for 
levels of depressive symptoms.  In my professional opinion 
[the veteran's] post traumatic stress syndrome occurred as a 
direct result of his military service.  The chronic stress, 
in turn, was a major contributing factor to his myocardial 
infarction, his associated disability, his need for continued 
medical treatment and was therefore a significant 
contributing factor to [the veteran's] demise."

Following a full review of the record, and giving the 
appellant the benefit of the doubt, the Board finds that the 
medical evidence supports the contention that the veteran's 
service-connected PTSD contributed materially and 
substantially to cause his death.  Therefore, entitlement to 
service connection for the cause of the veteran's death is 
warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


